DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of November 12, 2021, in response to the Office Action of May 14, 2021, are acknowledged.

Response to Arguments
	The examiner previously noted that elected species compound 1195 is free of the prior art.  In view of the amendments to the claims, the examiner concludes that the elected Formula 5 is also free of the prior art.  While Applicant’s amendments to the claims place Formula 5 outside of the scope of the cited prior art, Formula 7, remains rejected over the cited prior art.
	To expedite prosecution, the examiner notes that in addition to Formula 5, Formula 6, and Formula 9 are also free of the cited prior art.  
	A such, a rejection of record is set forth below with respect to Formula 7.
	
Status of the Claims
	Claims 45, 48-54, 57-72 are pending.  
Claims 48, 57-59 are withdrawn.  
	Claims 45, 49-54, 72 and 73 are rejected.
	Claims 60-65, 69, 70, and 71 contain allowable subject matter.



    PNG
    media_image1.png
    216
    371
    media_image1.png
    Greyscale


Response to Arguments
	Applicant argues that Wang is silent as to MUC1.  The examiner notes that Wang teaches the claimed compound to treat cancers, including breast cancer and lung cancer.  Horm explains: “MUC1 expression is seen in all subtypes of breast cancer, including luminal, HER2+ and basal, although in each of these cancer types, expression is highest in those tumors that have metastasized.”  MUC1 is known to promote angiogenesis.  MUC1 overexpression is associated with at least breast cancer and lung cancer.  Bamdad teaches that those skilled in the art understand that there are several techniques for determining the presence of the MUC1 receptor in a sample.
	 
Allowable Subject Matter
Claims 60-65 and 69-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Objection to the Claims
	The search has been expanded beyond the elected species to the species shown above.  Those claims, including claims 66, 67, and 68 are preliminarily objected to as not reading on the species of the expanded search.

Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45, e.g., requires structural limitations not required by claims in dependent claim 73.  For example, at least compounds 1210, 1211, 1212, 1213, 1214, 1216, 1217, 1218, and 1219, among others do not require a second carbonyl.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 49-54, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US2005/0215580), in view of Bamdad (US2008/0064680), and in view of Horm et al., “MUC1 and metastatic cancer, Expression, function and therapeutic targeting,” Cell Adhesion and Migration 7:2, 187-198; March/April 2013.
The compound shown below is taught by Wang as compound 11 in Table 1, column 23.

    PNG
    media_image1.png
    216
    371
    media_image1.png
    Greyscale

The compound above is a compound of formula 7, wherein:
R2 is alkyl; R1 is aryl substituted with OH; G2 is bond; R5 is H; Z2 is oxygen; and X is C1-alkyl (i.e., methyl).
It is a representative anticancer tetrahydrocarboline compound.  The compounds taught are useful for treating lung, prostate, breast, pancreas, colon and many other forms of cancer. See par. 83.  Wang teaches using the claimed compound in combination with a VEGF inhibitor or other agent that induces apoptosis. See par. 225.
Wang does not teach assaying MUC1 levels.
Horm explains: “MUC1 expression is seen in all subtypes of breast cancer, including luminal, HER2+ and basal, although in each of these cancer types, expression is highest in those tumors that have metastasized.”
	Horm teaches mucin 1 or MUC1 is overexpressed in metastatic tissues and circulating tumors.  More importantly, MUC1 expression promotes angiogenesis. See p190, col. 2, 2nd full par.  More specifically, Horm explains the following:

    PNG
    media_image2.png
    273
    729
    media_image2.png
    Greyscale

MUC1 overexpression is associated with at least breast cancer and lung cancer.
	Bamdad teaches that those skilled in the art understand that there are several techniques for determining the presence of the MUC1 receptor in a sample. See par. 112.  For example, the anti-PSMGFR or anti-var-PSMGFR antibody can be used to diagnose MUC1-positive cancers including breast, lung, colorectal, pancreatic, prostate, and ovarian cancers. See par. 115.  “Anti-PSMGFR” is an antibody that recognizes a region of the MUC1 growth factor receptor.   Further, several immunohistochemistry techniques, staining reagents and detectable secondary antibodies are typically used.  Agents that bind to the cell surface can be identified in an assay containing MUC1 receptors and the rate and position of cleaving can be measured by PCR. See par. 95.  Aberrant expression of MUC1 can be observed by a loss of clustering patterns on cell 
	With regard to claim 51, a step for measuring EEF1A1 and comparing that to the level of MUC1 gene mRNA expression is not required.  Claim 51 merely includes those cancer samples wherein MUC1 gene mRNA expression is very high.  	
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Wang, Horm, and Bamdad to arrive at the claimed methods.  One would be motivated to do so because Wang teaches claimed compounds for use in treating cancers associated including lung, breast, and colon cancers.  Horm teaches MUC1 expression in all subtypes of breast cancer.  Thus, MUC1 will identify a subject with breast cancer, generally, and Wang teaches a claimed compound to treat the same.  Bamdad explains how to use immunohistochemistry and PCR analysis to identify MUC1 growth factor receptor.  Further, antibodies for PSMGFR are taught for use in identifying MUC1 positive cancers, including several solid tumors, such as colon, lung, and breast, among others.  Thus, when a subject is identified as having a high MUC1 expressing cancer, it would be obvious with a reasonable expectation of success to treat them with an agent taught by Wang to treat that same cancer.  This is particularly the case with a cancer in which all subtypes express MUC1, including breast cancer.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.